Mayes, J.,
delivered the opinion of the court.
The court erred in admitting the details of the trouble between Mangum and John Fields, resulting in the killing of the latter. It was competent to show, as motive for the killing *247of Archibald Rogers by Clark Clemmons, that Mangum did have trouble with John Fields, resulting in the death of the latter, and that Clark Clemmons, being a freind of John Fields, attributed this trouble to Archibald Rogers, and that he was incensed with him on account of it; but it was not proper to allow all the details of the altercation between Mangum and John Fields to go to the jury. "When this testimony was offered, the defendant’s counsel objected, and the court sustained the objection, but soon afterwards, allowed the same testimony to be given in by the state. This being the case, and the court having admitted the testimony over the protest of the defendant, we must consider this objection as having been overruled.
For the error in the admission of this testimony, the case is reversed and remanded.